Continuation Sheet
Continuation of 3.  Note:  Newly Amended claims 1 and 35 raise new issues requiring a novel search and further consideration because it now recites “a melamine-impregnated sheet” and “wherein the stainable formulation comprises melamine resin and at least one porosity agent, the stainable melamine formulation is deposited only on a top surface of the melamine-impregnated sheet resulting in the at least one porosity agent residing on top of the melamine-impregnated sheet”.

Continuation of 12.  because: Applicant’s arguments are drawn to a proposed claim amendment which is not being entered; thus, the arguments are not commensurate in scope with the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
May 29, 2021